 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16   Desc Main
                                Document      Page 1 of 29


Bradley T. Hunsicker (Wyoming Bar No. 7-4579)
James T. Markus (pro hac vice)
Markus Williams Young & Hunsicker LLC
2120 Carey Avenue, Suite 101
Cheyenne, WY 82001
Telephone: 307-778-8178
Facsimile: 307-638-1975
bhunsicker@MarkusWilliams.com

COUNSEL FOR DEBTOR
AND DEBTOR IN POSSESSION
MOUNTAIN STATES ROSEN, LLC

                      UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF WYOMING

In re:                                      )
                                            )       Case No. 20-20111
MOUNTAIN STATES ROSEN, LLC                  )
                                            )       Chapter 11
                                            )
                                            )
Debtor in Possession.                       )


 MOTION OF DEBTOR MOUNTAIN STATES ROSEN, LLC FOR AN ORDER:
  (A) APPROVING ASSET PURCHASE AGREEMENT AND AUTHORIZING
     THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS;
   (B) AUTHORIZING THE SALE OF ASSETS FREE AND CLEAR OF ALL
   LIENS, CLAIMS, RIGHTS, ENCUMBRANCES AND OTHER INTERESTS
 PURSUANT TO BANKRUPTCY CODE SECTIONS 363(b), 363(f) AND 363(m);
(C) ASSUMING AND ASSIGNING CERTAIN EXECUTORY CONTRACTS AND
 UNEXPIRED LEASES PURSUANT TO BANKRUPTCY CODE SECTION 365;
                AND (D) GRANTING RELATED RELIEF



         Mountain States Rosen, LLC (“Debtor”), debtor-in-possession herein, by and

through its undersigned proposed counsel, hereby files this motion (the “Sale Motion”)

for entry of an order: (a) approving the Lamb Processing Facility Purchase Agreement

dated May 15, 2020 (the “Greeley FAB APA”), a copy of which is attached hereto as


                                                1
    Case 20-20111       Doc 131      Filed 05/20/20 Entered 05/20/20 12:49:16               Desc Main
                                     Document      Page 2 of 29



Exhibit A),1 between the Debtor, as seller, and Greeley FAB, LLC (“Greeley FAB”), as

buyer, and authorizing the sale (the “Sale”) of substantially all of the assets of the Debtor;

(b) authorizing the sale of the assets free and clear of all liens, claims, rights,

encumbrances, and other interests pursuant to 11 U.S.C. § 363(b), 363(f), and 363(m); (c)

assuming and assigning certain executory contracts and unexpired leases pursuant to 11

U.S.C. § 365; and, (d) granting related relief.2

          Concurrently herewith, the Debtor is filing the Motion of the Debtor for Entry of an

Order (A) Approving Bid Procedures for the Sale of Substantially All of the Debtor’s

Assets; and (B) Approving Break-Up Fee (the “Bidding Procedures Motion”), which

seeks approval of certain sale and bidding procedures (the “Bidding Procedures”) for the

Sale, as more particularly set forth therein.

          In support of this Sale Motion, the Debtor respectfully states as follows:

                                            Preliminary Statement

       1.         By this Sale Motion, the Debtor seeks approval of the Sale of substantially

all of the assets of the Debtor (the “Assets”) to Greeley FAB, pursuant to the Greeley FAB

APA, or to the highest and best bidder for such Assets at the auction provided for in the

Bidding Procedures Motion and the Bidding Procedures (the “Auction”), to take place in

accordance with the order to be entered by the Court on the Bidding Procedures Motion

(the “Bidding Procedures Order”). The proposed Greeley FAB APA contemplates the


1
    All capitalized terms not defined herein have the meanings ascribed to them in the Agreement.
2
  Unless otherwise specified, all references herein to “Section,” “§,” “Bankruptcy Code” and “Code” refer
to the U.S. Bankruptcy Code, 11 U.S.C. § 101, et seq.


                                                     2
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16        Desc Main
                                Document      Page 3 of 29



Debtor’s Assets will be sold free and clear of liens, claims, encumbrances, rights, and other

interests other than those liens and interests expressly permitted under the Greeley FAB

APA. As discussed below, the Debtor believes the proposed Sale and Auction process is

in the best interests of the Debtor and its estate and creditors.

                                  Jurisdiction and Venue

       3.     The United States Bankruptcy Court for the District of Wyoming (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.     The statutory predicates for the relief sought herein are §§ 363, 365, 1107,

and 1108, Rules 2002, 6004, 6006, and 9014 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rule 2002-1 the Local Bankruptcy Rules of the District

of Wyoming (the “Local Rules”).

                                    General Background

       5.     On March 19, 2020 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtor continues to

manage its business as debtor-in-possession pursuant to §§ 1107 and 1108.

       6.     On April 3, 2020, the Office of the United States Trustee (the “UST”) filed

a United States Trustee’s Notice of Appointment of Unsecured Creditors Committee

(Docket No. 36), appointing an official committee of unsecured creditors (the

“Committee”) in this case to represent the interests of unsecured creditors. The UST

subsequently filed a United States Trustee’s Amended Notice of Appointment of Unsecured

                                               3
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16        Desc Main
                                Document      Page 4 of 29



Creditors Committee (Docket No. 38) to add additional members to the Committee.

                                 Prepetition Sale Efforts

       7.     The Debtor is a premium lamb processing, harvesting, and fabricating

company located in Greeley, Colorado, and employs approximately 230 people with a

variety of backgrounds and diverse talents. The Debtor obtains most of its livestock

through purchases from Mountain States Lamb Cooperative (the “Co-op”) based on market

prices. The Co-op has over 150 members from third, fourth, and fifth generation ranching

families throughout the country. The Debtor is a fully owned subsidiary of Mountain States

Lamb and Wool Cooperative, which is a fully owned subsidiary of the Co-op. The Debtor

purchases the substantial majority of its lamb from the Co-op. The Debtor’s main business

is harvesting and meatpacking of lamb. It is a vertically integrated company, from

procurement and production of lamb products and uses 100% of its lamb, and sells fat,

bone, livers, lungs, and blood to Premium Pet, Darling International, and JBS USA Food

Company.

       8.     The Debtor’s lamb fabrication facility is located at 920 7th Ave. Greeley,

Colorado 80634 (the “Greeley Facility”). Substantially all the Debtor’s other assets are

meat harvesting, fabricating, and packing equipment located at the Greeley Facility. The

Greeley Facility is strategically located to provide easy access to the live lambs coming

from the Co-op producers. Further, the Greeley Facility’s location ensures the Debtor’s

ability to distribute products across the United States.

       9.     Prior to the Petition Date, the Debtor was working on several fronts to reduce

its costs, increase its revenue, and expand profitability. More specifically, the Debtor sold

                                              4
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                                Document      Page 5 of 29



a costly New York City facility and operation, which reduced ongoing costs and provided

cash to pay down debt owed to CoBank, the Debtor’s primary lender.

       10.    The Debtor also spent eighteen months marketing and exploring a sale of the

Greeley Facility as a going concern continuing the business of the Debtor. The Debtor had

executed a letter of intent with an industry leading veal and lamb company (the “Potential

Pre-Petition Buyer”). The Debtor worked for many months to consummate the sale to

the Potential Pre-Petition Buyer both inside and outside of a chapter 11 process. However,

despite the Debtor’s best efforts, it was not able to close the sale to the Potential Pre-

Petition Buyer. Soon thereafter, the Debtor’s secured lender, CoBank, refused to extend

the loan, issued a default notice and was about to commence a state-court receivership

action, which Debtor believes would have shuttered the Greeley Facility and caused a

forced liquidation of the Debtor’s assets, the loss of 230 jobs and created even greater

havoc on the domestic lamb industry, beyond the severe impact of the COVID-19

pandemic.

       11.    The Debtor commenced this case to preserve the going concern value of its

assets for the benefit of CoBank, creditors, the employees, and the other parties in interest.

Fortunately, Debtor has secured another buyer, Greeley FAB, to purchase Debtor as a

going concern despite the COVID-19 pandemic and its severe negative impact on the

United States economy and the lamb market.

         Professionals Assisting in the Post-Petition Marketing/Sale Process.

       15.    On March 24, 2020, the Debtor filed its Application to Employ R2 Advisors

LLC as Debtor’s Financial Advisor Under 11 U.S.C. § 327(a) and Approve Retainer Nunc

                                              5
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                                Document      Page 6 of 29



Pro Tunc to the Date of the Filing of this Application. (Docket No. 22). On March 26,

2020, this Court entered an order approving the r2’s employment in this case. (Docket No.

25). The Debtor anticipates use of r² to assist in the administration and execution of the

anticipated sale process as detailed below.

       16.    Since it was retained, r2 has undergone efforts to prepare the Debtor to

proceed with anticipated sale process. As part of the anticipated sale process, r2 set up an

online data room controlled and maintained by r2 (the “Data Room”). The Data Room

consists of audited and unaudited financial statements, forecasts, budgets, property

descriptions, deeds, employment structure and information, asset schedules, operational

history, plant and production information, a comprehensive presentation on the Debtor’s

operations and other confidential information relevant to the Debtor’s operations.

       17.    r2 has also worked with Debtor’s management to compile a comprehensive

list of potential strategic purchasers and/or investors in the lamb, meatpacking and protein

production business.

       18.    The Committee has moved to retain Alliance Management, LLC

(“Alliance”) to assist the Committee as its financial advisor in this case. See Application

For Order Authorizing and Approving Employment of Alliance Management As Financial

Advisors to The Official Committee of Unsecured Creditors of Mountain States Rosen LLC

Nunc Pro Tunc to April 27, 2020. (Docket No. 96).

       19.    During the past two weeks, Debtor discussed the Greeley FAB Offer and a

sale process with CoBank and the Committee. CoBank and the Committee expressed a

view that the Debtor retain an additional professional, besides r2, to market test the Greeley

                                              6
 Case 20-20111      Doc 131    Filed 05/20/20 Entered 05/20/20 12:49:16       Desc Main
                               Document      Page 7 of 29



FAB Offer, specifically recommending the Debtor engage a specific investment banker.

Though the Debtor believes r2 is well-qualified and able to lead an effective sale process,

the Debtor interviewed CoBank’s recommended investment banker on May 4 and 5, 2020,

and indicated a willingness to retain them if doing so would secure a consensual sale

process with CoBank and the Committee, provided that CoBank would fund the additional

fees, costs and expenses of the professional.

       20.    The Debtor later learned that CoBank decided the Committee, and not the

Debtor, should retain additional professional. Further, the Debtor is informed that CoBank,

the Committee have not yet been able to work out agreeable terms for such an engagement

at such additional cost.

       21.     CoBank has requested the Debtor defer filing anything regarding the sale.

The Debtor has waited more than two weeks while CoBank evaluates various options. The

Debtor believes any further delay would not be beneficial to either the sale process or

maximizing the estate including the maximizing the interests of unsecured and creditors

other than CoBank and, accordingly, has filed this Motion. Further, the Debtor sought

CoBank’s agreement to use cash collateral through July 31, 2020, but CoBank would only

agree to such use through June 30, 2020 – the date Greeley FAB proposes as the outside

date to close the proposed sale. Thus, in exercising its reasonable business judgment, the

Debtor believes it is necessary proceed with this Motion at this time and invites CoBank

and the Committee to work with and collaborate with the Debtor to allow the sale process

to move forward in a timely and expeditious manner.



                                                7
 Case 20-20111       Doc 131    Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                                Document      Page 8 of 29



                         The Greeley FAB Stalking Horse Offer

       12.      In late April 2020, the Debtor received an offer from Greeley FAB for the

sale and purchase of substantially all of the Debtor’s Assets and for ten million dollars

($10,000,000) as well as assumption of certain liabilities, including but not limited to a

PPP Loan (as defined below) in the amount of $3,595,000 (the “Greeley FAB Offer”).

Greeley FAB is an insider of the Debtor under the meaning of 11 U.S.C. § 101(31). The

terms of the Greeley FAB Offer are memorialized in the Greeley FAB APA attached hereto

as Exhibit A.

       13.       The Debtor notified both CoBank and the Committee about the terms of the

Greeley FAB Offer and for more than two weeks has worked to move forward with an

agreed sale process but CoBank and Committee are still in the process of seeking to select

an additional professional person to advise on the sale process.          The Debtor, upon

consultation with its counsel and r2, the Debtor’s independent financial advisor, believes

the Greeley FAB Offer is fair, reasonable and in the best interest of the estate. In fact, the

Debtor believes the Greeley FAB Offer is superior to the proposed prepetition sale to the

Potential Pre-Petition Buyer. The Debtor decided to accept the Greeley FAB Offer, which

is subject to Court approval and to receiving higher and better offers through a competitive

bidding process to market test the Greeley FAB Offer.

       14.      Although the Debtor believes the Greeley FAB Offer is fair and reasonable

and reflects the highest and best value for the Assets as of the date of this Motion, the

Debtor proposes to market test and shop the Greeley FAB Offer for potential overbids and

in such a case hold an auction (the “Auction”) in hopes that higher and better offers are

                                              8
 Case 20-20111        Doc 131   Filed 05/20/20 Entered 05/20/20 12:49:16       Desc Main
                                Document      Page 9 of 29



generated for the Assets in order to maximize value for the estate.

       15.    Greeley FAB has agreed to allow the Greeley FAB Offer to be subject to the

Auction in return for receiving certain buyer protections as discussed in more detail below.

Accordingly, the Debtor proposes to sell its Assets to Greeley FAB pursuant to the Greeley

FAB APA, subject to higher and better offers through the Auction process. Greeley FAB

has agreed to allow the Greeley FAB APA to be subject to the Auction in return for

receiving certain buyer protections as discussed in more detail in the Bidding Procedures

Motion and the Greeley FAB APA.

                                Sale of the Purchased Assets

       16.    The Debtor seeks approval of the sale of substantially all its Assets,

including, inter alia, unexpired leases, unexpired subleases and executory contracts and

personal property all as more fully set forth in the Greeley FAB APA.

       17.    Pursuant to the Greeley FAB APA, the Debtor and Greeley FAB propose the

following timeline:

              •       Entry of the Bidding Procedures Order no later than June 11,
                      2020.

              •       Deadline to (a) object to sale, (b) object to
                      assumption/assignment and cure amounts (as to the Initial
                      Assumed Contracts) no later than June 15, 2020.

              •       Deadline to submit overbids no later than June 22, 2020.

              •       Auction no later than June 24, 2020.

              •       Hearing on the Sale (the “Sale Hearing”) on or before June
                      30, 2020.

              •       Closing of Sale no later than June 30, 2020.

                                             9
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                                Document      Page 10 of 29



       18.    In light of the extensive efforts to sell this business prior to the bankruptcy

filing, the additional efforts that will be made during the proposed sale process, and based

upon the current financial condition of the business, the Debtor believes that the Sale and

Auction process provides sufficient time to fully expose the Debtor’s Assets for sale in the

hope of achieving a competitive bidding process.

                              Continued Marketing Process

       19.    While the Debtor believes the pre- and post-petition marketing and sale

processes were thorough, as discussed above, the Debtor will send, or will have sent, notice

of the Sale Motion and Bidding Procedures Motion to all parties the Debtor believes may

be potentially interested in acquiring the Assets.

       20.    To assist with this task, and to ensure that the highest and best price is

obtained for the Debtor’s Assets, the Debtor retained r2 to solicit for further offers for the

Assets. Since it was retained, r2 has undergone efforts to prepare the Debtor to proceed

with anticipated sale process. Debtor also understand that the Committee may also seek to

retain another professional to assist in the sale and marketing effort. As part of the

anticipated sale process, r2 set up an online data room controlled and maintained by r2 (the

“Data Room”). The Data Room consists of audited and unaudited financial statements,

forecasts, budgets, property descriptions, deeds, employment structure and information,

asset schedules, operational history, plant and production information, a comprehensive

presentation on the Debtor’s operations and other confidential information relevant to the

Debtor’s operations.     r2 has also worked with Debtor’s management to compile a

comprehensive list of potential strategic purchasers and/or investors in the lamb,

                                             10
 Case 20-20111      Doc 131    Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                               Document      Page 11 of 29



meatpacking and protein production business. The Debtor will continue to respond to

inquiries from prospective buyers through the bid deadline approved by the Court for

alternative bidders to bid on the Assets.

       21.    To maximize the value of its Assets for the benefit of the Debtor’s estate and

its creditors, the Debtor proposes to implement a competitive bidding process designed to

generate maximum recovery. Accordingly, the Debtor seeks the Court’s approval of the

Bidding Procedures – set forth in more detail in the Bidding Procedures Motion – to govern

the process for the sale of substantially all the Debtor’s Assets at the Auction. The Bid

Procedures are currently located in the Data Room and potential buyers are currently

anticipating an order from the Court approving the Bid Procedures for the sale process to

proceed forward.

                              Agreement with Greeley FAB

       22.    The Debtor believes consummation of the Sale to Greeley FAB or other

successful bidder will provide its creditors and other stakeholders with the best opportunity

possible for maximizing the value of the Debtor’s Assets.

       23.    The following is a summary of the terms and conditions of the Greeley FAB

APA. The description below only summarizes certain provisions of the Agreement and

the Sale Order as a convenience to the Court and parties in interest. In the event of a

conflict between the below summary and the Greeley FAB APA, the Greeley FAB APA

shall control (capitalized terms are defined in the Greeley FAB APA unless indicated

otherwise):



                                             11
Case 20-20111   Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16           Desc Main
                            Document      Page 12 of 29



    a.    Purchase Price: The aggregate purchase price for the sale and purchase of
          the Included Assets is ten million dollars ($10,000,000), adjusted if
          necessary, as of the Closing as provided in the Greeley FAB APA, plus
          assumption of the Assumed Liabilities, including without limitation
          assumption of the PPP Loan (as defined below).

    b.    Purchased Assets: All of the direct and indirect right, title and interest of
          the Debtor in and to all tangible and intangible assets, properties, rights,
          claims and Contracts used, useful or held for use in, or related to, the
          Business, including: all Current Assets, including, but not limited to,
          accounts receivable, prepaid insurance, prepaid expenses and other current
          assets related to the Greeley Facility, but excluding all cash other than the
          proceeds of the Paycheck Protection Program Loan from the Converse
          County Bank of Douglas, Wyoming to Mountain States/Rosen, LLC,
          designated Loan No. 7393037, dated April 15, 2020 in the principal amount
          of $3,595,000.00 (the “PPP Loan”) including all undistributed and unspent
          proceeds from the PPP Loan; all Inventory and supplies relating to or located
          at the Greeley Facility; all Equipment, including, but not limited to, furniture,
          fixtures, machinery, vehicles, rolling stock, computers and computer
          equipment, parts, tools, supplies, signage, manuals, training materials and
          other items of Equipment relating to or located at the Greeley Facility and
          owned by the Debtor used for the operation of the Greeley Facility; fee
          simple title to the parcels of Land consisting of the Greeley Facility, together
          with all rights of way, easements, hereditaments, tenements and other rights
          appurtenant thereto, including any right, title and interests in and to any
          streets or other public ways adjacent to the Land and any water or mineral
          rights owned by, or leased to, the Debtor in relation to the Greeley Facility
          and any rights pursued or being pursued by the Debtor in relation to the
          Greeley Facility; all Improvements located on the Land, including but not
          limited to, the Greeley Facility, and all other structures, systems, fencing,
          security, and fixtures and all utilities and rights to utilities, including natural
          gas, electricity, water, municipal wastewater and all connections, taps,
          permits, licenses and all use rights relating to the utilities held by the Debtor
          or associated with, and utilized in, the ownership and operation of the
          Greeley Facility; all of Debtor’s rights under those contracts of the Debtor
          that relate to the Greeley Facility and are required to operate and maintain
          the Greeley Facility consistent with past practices, as determined by Greeley
          FAB in its sole discretion, including, among others, (i) that certain Shared
          Services Agreement (Wastewater), that certain Shared Services Agreement
          (Steam) and that certain Shared Services Agreement (Blood), each dated as
          of January 4, 2016 and each by and between Swift Beef Company and the
          Debtor (collectively, the “Swift Contracts”); all Intellectual Property,
          including, but not limited to, all domain names, computer programs,

                                          12
Case 20-20111   Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                            Document      Page 13 of 29



          software, manuals and related rights; all registrations of trademarks and of
          other marks, registrations of trade names, labels or other trade rights, and
          applications for any such registrations; all names or tradenames by which the
          Greeley Facility or any part thereof may be known including, but not limited
          to, the trade names related to “Mountain States/Rosen”, all copyrights,
          copyright registrations and applications therefor; all trademarks and other
          marks, trade names, trade dress, labels and other trade rights, whether or not
          registered; all inventions, designs, know-how, trade secrets, improvements,
          formulae and similar assets; all knowledge, know-how, inventions and
          improvements relating to any equipment, operations of the Greeley Facility,
          and all license, royalty or other agreements relating to any of the foregoing;
          all claims and causes of action relating to any of the foregoing, including
          claims and causes of action for past infringement; and all other intellectual
          property rights of any character or description including all good will
          associated with such intellectual property rights, to the extent relating to the
          Greeley Facility; all Books and Records, including, but not limited to, all
          lists, records, data bases, or other business information of any kind required
          by law to be kept and maintained, mailing lists, marketing and sales materials
          and records, financial and accounting information and records, business
          forecasts, sales and marketing plans and information manuals, training
          materials, and similar items, and all books, records, files, computer software,
          data or databases, telephone numbers, email addresses and fax numbers,
          correspondence, memoranda, notes and other documents or papers and other
          evidence thereof that the Debtor maintains or is required to maintain by law
          or by any third party, to the extent relating to the ownership of the Greeley
          Facility, if any; and all Permits owned or held by the Debtor relating to the
          use or ownership of the Greeley Facility, and any and all rights relating
          thereto and all documentation relating to any Permits.

    c.    Excluded Assets: Greeley FAB shall not purchase, and the Debtor shall
          retain: all cash funds in deposit accounts (other than any remaining proceeds
          of the PPP Loan) any other personal property owned by the Debtor not
          specifically listed or described as a purchased asset, any personal property or
          real property described in the Excluded Assets Schedule of the Disclosure
          Schedule; all rights or obligations under all contracts of the Debtor other than
          the Assumed Contracts, including, by way of illustration and without
          limitation: (i) any employment agreements, Employee Plans (as hereinafter
          defined) or other employment related contracts or arrangements, (ii) any
          contract representing any indebtedness, and (iii) any lease for any property
          or facility; all the claims and causes of action of the Debtor or its estate under
          11 U.S.C. §§ 502(d), 544, 545, 547, 548, 550 and 553, any other avoidance
          actions under the Bankruptcy Code and any commercial tort claims or any
          proceeds thereof.

                                          13
Case 20-20111   Doc 131    Filed 05/20/20 Entered 05/20/20 12:49:16           Desc Main
                           Document      Page 14 of 29



    d.    Assumed Contracts: All of Debtor’s rights under those contracts of the
          Debtor relating to the Greeley Facility and required to operate and maintain
          the Greeley Facility consistent with past practices, as determined by Greeley
          FAB in its sole discretion, which contracts are set forth on the Assumed
          Contracts Schedule of the Disclosure Schedule attached to the Greeley FAB
          APA, which Assumed Contracts include, among others:

                 i. that certain Shared Services Agreement (Wastewater) dated as of
                    January 4, 2016, by and between Swift Beef Company and the
                    Debtor;

                 ii. that certain Shared Services Agreement (Steam) dated as of
                     January 4, 2016, by and between Swift Beef Company and the
                     Debtor; and

                iii. that certain Shared Services Agreement (Blood) dated as of
                     January 4, 2016, by and between Swift Beef Company and the
                     Debtor;

          provided that until the entry of the Final Sale Order, Greeley FAB reserves
          the right to amend the Assumed Contracts Schedule of the Disclosure
          Schedule in its sole and absolute discretion to add or delete contracts.

    e.    Assumed Liabilities: Greeley FAB agrees to assume the following
          liabilities: the PPP Loan including all undistributed and unspent proceeds
          from the loan, as well as all attributes of the Debtor relating to Small Business
          Association guarantees, payments, and repayments relating to the Loan (to
          the extent such attributes are assignable); the obligation and liabilities to
          process lambs offered to Debtor or Greeley FAB to be processed at the
          Greeley Facility by Mountain States Lamb Cooperative (or its members) at
          market prices through July 31, 2020, providing that the Greeley Facility shall
          be operated at the same or greater capacities as of the date of the Greeley
          FAB APA and the Mountain States Lamb Cooperative (or its members) must
          not offer more than the Greeley Facility capacity on a daily basis; those
          liabilities and obligations arising out of or based upon Greeley FAB’s
          ownership and operation of the Included Assets from and after the Closing
          Date; and the liabilities and obligations of the Debtor under the Assumed
          Contracts, but only to the extent such liabilities or obligations arise after or
          are attributable to periods ending after the Closing Date.

    f.    Excluded Liabilities: All other obligations, debts, taxes, operating
          expenses, rent, utilities and other liabilities of the Debtor of any kind,
          character or description, whether accrued, absolute, contingent or otherwise,
          shall not be assumed by Greeley FAB and shall be retained by the Debtor.

                                         14
Case 20-20111   Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                            Document      Page 15 of 29



          Without limiting the foregoing, Greeley FAB shall not assume, and the
          Debtor shall retain: all loans, accounts and other amounts payable or to
          become payable by the Debtor, whether to financial institutions, officers,
          stockholders, affiliates or otherwise to any other person, including any
          accounts payable to any and all vendors with respect to any period of time
          prior to or attributable to periods ending on or before the Closing Date; all
          liabilities and obligations of the Debtor in respect of any Taxes; any liabilities
          or obligations under the Assumed Contracts with respect to any period of
          time prior to or attributable to periods ending on or before the Closing Date;
          all liabilities and obligations under any contracts that are not Assumed
          Contracts. In particular, but without limitation, Greeley FAB shall not
          assume any liabilities of the Debtor under, and Greeley FAB shall not be
          deemed a successor company to the Debtor in connection with, any
          Employee Plan, collective bargaining agreement or other employment
          related arrangement to which the present or former employees of the Debtor
          are or were entitled (including any severance arrangements or pension plans
          or obligations whether the Debtor incurred such obligations as a result of the
          Debtor employing Employees at current or formerly owned facilities, or the
          Debtor assumed or was assigned such obligations), and Greeley FAB shall
          have no obligation to employ any of the Debtor’s employees in connection
          with or after the transactions contemplated by the Greeley FAB APA; all
          liabilities and obligations relating in any manner to any of the Excluded
          Assets. The Debtor shall be responsible for paying all costs of cure necessary
          for the assumption and assignment of the Assumed Contracts to Greeley FAB
          as of the Closing Date.

    g.    Deposit: $250,000.00 shall be submitted to an escrow agent and the escrow
          agent shall hold the deposit as security for the performance of the parties’
          obligations under the Greeley FAB APA.

    h.    Representations and Warranties; Covenants: The representations and
          warranties and covenants are customary for a transaction of this type,
          including, without limitation, representations and warranties regarding the
          authority to enter into the Sale transaction, contract cure obligations, the best
          efforts of the parties, notices and consents, access to information and the risk
          of loss.

    i.    Bidding Procedures: The Greeley FAB APA contemplates Court approval
          of bidding procedures to govern the Auction sale. The proposed bidding
          procedures are discussed in the Bidding Procedures Motion.

    j.    Break-Up Fee: In the event that the Greeley FAB APA is terminated at any
          time before a Closing occurs with Greeley FAB because the Debtor has
          entered into an agreement with respect to a Sale of the Assets with an
                                          15
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                                Document      Page 16 of 29



              alternate entity, the Debtor shall pay Greeley FAB a breakup fee in the
              amount of no less than $75,000 and up to an additional $75,000 for out-of-
              pocket expenses relating to (collectively, the “Break-Up Fee”) which shall
              be paid from the proceeds from the Sale of the Assets upon the Closing of
              the Sale to the alternate entity.

       k.     Closing Date: Upon the terms and subject to the conditions set forth in the
              Greeley FAB APA, the Closing of the sale and purchase of the Included
              Assets shall take place at such place and time and/or on such date as the
              Debtor and Greeley FAB may mutually agree but in no event later than June
              30, 2020.

       l.     Termination Provisions: The Greeley FAB APA may be terminated: (i) at
              any time before the Closing: if Closing has not occurred by 11:59 p.m. EST
              on the Outside Date; by the mutual written consent of Greely FAB and the
              Debtor; (ii) by Greeley FAB by written notice to the Debtor if: there has been
              a material breach, inaccuracy in or failure to perform any representation,
              warranty, covenant or agreement made by the Debtor under the Greeley FAB
              APA that would give rise to the material failure of any of the conditions
              specified therein and such material breach, inaccuracy or failure has not been
              cured by the Debtor within 3 days of the Debtor's receipt of written notice of
              such breach from Greeley FAB; or any of the conditions set forth in Section
              7.2 of the Greeley FAB APA shall not have been, or if it becomes apparent
              that any of such conditions will not be, fulfilled by the Outside Date, unless
              such failure shall be due to the failure of Greeley FAB to perform or comply
              with any of the covenants, agreements or conditions to be performed or
              complied with by it before the Closing Date.

       m.     Bankruptcy Rule 6004/6006 Waiver. The proposed Sale Order provides
              that, upon entry, the Sale Order will be immediately enforceable,
              notwithstanding Bankruptcy Rules 6004 and 6006. As discussed herein, the
              Sale and prompt consummation thereof are in the best interest of the Debtor
              and its estate in order to maintain and otherwise maximize the value of the
              Debtor’s Assets for the benefit of the estate and its stakeholders and to
              comply with certain timing deadlines as discussed above.

       n.     Record Transfer and Access. The Greeley FAB APA provides for the
              transfer to the Purchaser of all Books and Records.

       24.    The Debtor believes that the sale of its Assets to Greeley FAB or other

successful bidder is in the best interests of the Debtor’s estate and its creditors. The Debtor

further believes that obtaining the Greeley FAB Offer, marketing the Assets with the

                                              16
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                                Document      Page 17 of 29



assistance of r2, and holding the Auction on the date specified by the Court will result in

the highest or otherwise best consideration for the Debtor’s Assets.

       25.    The Debtor has examined the alternatives to a sale of its Assets and has

determined that, considering the Debtor’s financial situation, and value of the Assets, a

more viable alternative to sale of the Assets does not exist. The Debtor determined that

the sale of the Assets optimizes value for its estate and creditors.

       26.    For the reasons stated above, and in light of the obvious benefits to the estate,

the Debtor has determined, in the exercise of its business judgment, to consummate the

proposal submitted under the Greeley FAB APA with Greeley FAB or, if applicable,

another bidder in the event that the Debtor receives a higher or otherwise better bid to the

transaction set forth in the Greeley FAB APA.

                                     Relief Requested

       27.    Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after

notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Section 105(a) provides in relevant part

that “[t]he Court may issue any order, process, or judgment that is necessary or appropriate

to carry out the provisions of this title.” 11 U.S.C. § 105(a).

       28.    A sale of the debtor’s assets should be authorized pursuant to § 363 if a sound

business purpose exists for doing so. See, e.g., In re Allen, 607 Fed.Appx. 840, No. 14-

1242 (10th Cir. May 27, 2015) (citing In re Caste, Inc., 312 B.R. 426, 428 (Bankr. D. Colo.

2004)); In re Martin, 91 F.3d 389, 395 (3rd Cir. 1996) (citing Fulton State Bank v. Schipper

(In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991)); In re Abbotts Dairies of Pennsylvania,

                                              17
 Case 20-20111       Doc 131   Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                               Document      Page 18 of 29



Inc., 788 F.2d 143 (3rd Cir. 1986); Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th

Cir. 1986); In re Lionel Corp., 722 F.2d 1063 (2nd Cir. 1983).

       29.    The Debtor has proposed the sale of its Assets after thorough consideration

of all viable alternatives and has concluded that the Sale is supported by many sound

business reasons. The Debtor has engaged in an active effort to sell its Assets prior to the

filing of this case and has proposed Bidding Procedures designed to maximize the purchase

price realized from the sale of its Assets. Further, the Debtor believes the prepetition and

post-petition marketing of the Debtor up to the proposed deadline to submit competing bids

for its Assets will provide a sufficient opportunity to generate any potential overbids and

maximize recovery for the Debtor’s creditors. Specifically, other potential buyers and

parties that have expressed interest in the acquisition of the Debtor’s Assets will be served

with this Sale Motion and Bidding Procedures Motion and/or notice thereof.

       30.    Based on the foregoing, the sale of the Debtor’s Assets is supported by sound

business reasons and is in the best interests of the Debtor and its estate. Accordingly, the

Debtor requests approval under § 363(b) of the Sale to Greeley FAB or other successful

bidder, as set forth herein.

       The Proposed Sale Satisfies the Requirements of Section 363(f) of the
     Bankruptcy Code for a Sale Free and Clear of Liens, Claims, and Interests

       31.    Section 363(f) of the Bankruptcy Code provides:

       The trustee may sell property under subsection (b) or (c) of this section free
       and clear of any interest in such Property of an entity other than the estate,
       only if –

              (1) applicable nonbankruptcy law permits sale of such property free
                  and clear of such interest;

                                             18
 Case 20-20111        Doc 131   Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                                Document      Page 19 of 29



              (2) such entity consents;

              (3) such interest is a lien and the price at which such property is to be
                  sold is greater than the aggregate value of all liens on such
                  property;

              (4) such interest is in a bona fide dispute; or

              (5) such entity could be compelled, in a legal or equitable proceeding,
                  to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

       32.    Section 363(f) of the Bankruptcy Code is drafted in the disjunctive. Thus,

satisfaction of any of the requirements enumerated therein will suffice to warrant the sale

of the Debtor’s Assets free and clear of all of the applicable liens, claims and

encumbrances, except with respect to any liens, claims and encumbrances permitted under

the Greeley FAB APA. See Citicorp Homeowners Services, Inc. v. Elliot, 94 B.R. 343,

345 (E.D. Pa. 1988). The Debtor submits that each lien, claim, and encumbrance that is

not an Assumed Liability – as that term is defined in the Greeley FAB APA – satisfies at

least one of the five conditions of § 363(f), and that any such lien, claim, or encumbrance

will be adequately protected by either being paid in full at the time of closing, or by having

it attach to the sale proceeds, subject to any claims and defenses the Debtor may possess

with respect thereto. The Debtor accordingly requests authority to convey its Assets to

Greeley FAB or other successful bidder(s), free and clear of all liens, claims, and

encumbrances except for the liens, claims, and encumbrances that expressly permitted

under the terms of the Greeley FAB APA, with such liens, claims, and encumbrances to

attach to the sale proceeds, with the same validity (or invalidity), priority and perfection as

existed immediately prior to the Sale, subject to the terms of the Greeley FAB APA and
                                              19
 Case 20-20111      Doc 131       Filed 05/20/20 Entered 05/20/20 12:49:16        Desc Main
                                  Document      Page 20 of 29



the Sale Order.

       33.     Accordingly, this Court should approve the Sale of the Debtor’s Assets to

Greeley FAB or other successful bidder free and clear of liens, claims, and encumbrances

under § 363(f), and any potential claimants should be compelled to look exclusively to the

proceeds of the Sale for satisfaction of their claims.

              Good Faith Under Section 363(m) of the Bankruptcy Code;
             Sale Not in Violation of Section 363(n) of the Bankruptcy Code

       34.     Section 363(m) of the Bankruptcy Code provides:

       The reversal or modification on appeal of an authorization under subsection
       (b) or (c) of this section of a sale or lease of Property does not affect the
       validity of a sale or lease under such authorization to an entity that purchased
       or leased such Property in good faith, whether or not such entity knew of the
       pendency of the appeal, unless such authorization and such sale or lease were
       stayed pending appeal.

11 U.S.C. § 363(m).

       35.     Section 363(n) of the Bankruptcy Code, among other things, provides, in

turn, that a trustee may avoid a sale under such section if the sale price was controlled by

an agreement among potential bidders at the sale. See 11 U.S.C. § 363(n). Although the

Bankruptcy Code does not define “good faith,” the Third Circuit in In re Abbotts Dairies

of Pennsylvania, Inc., 788 F.2d 143 (3rd Cir. 1986), held that:

       [t]he requirement that a Buyer act in good faith . . . speaks to the integrity of
       his conduct in the course of the sale proceedings. Typically, the misconduct
       that would destroy a Buyer’s good faith status at a judicial sale involves
       fraud, collusion between the Buyer and other bidders or the trustee, or an
       attempt to take grossly unfair advantage of other bidders.

Id. at 147 (citations omitted).

       36.     The Greeley FAB APA was negotiated at arms’ length and Greeley FAB has

                                              20
 Case 20-20111       Doc 131   Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                               Document      Page 21 of 29



acted in good faith, without collusion or fraud of any kind, and in compliance with the

Abbotts Dairies standards. Neither the Debtor nor Greeley FAB (to the best of the Debtor’s

knowledge) has engaged in any conduct that would prevent the application of § 363(m) or

otherwise implicate § 363(n) with respect to the consummation of the Sale or the transfer

of the Debtor’s Assets to Greeley FAB. In addition, if a party other than Greeley FAB is

the successful bidder, the Debtor intends to make an appropriate showing at the Sale

Hearing that the purchase agreement with the other successful bidder is a negotiated, arms’

length transaction, in which the successful bidder at all times has acted in good faith under

and otherwise in accordance with such standards.

       37.    The Debtor thus requests that the Court find that Greeley FAB or the

successful bidder has purchased the Assets in good faith within the meaning of § 363(m)

and is entitled to the protections of §§ 363(m) and (n) of the Bankruptcy Code.

              Authorization of Assumption and Assignment of Contracts

       38.    As required by the Greeley FAB APA, and in order to enhance the value to

the Debtor’s estate, the Debtor requests approval of the potential assumption and

assignment to Greeley FAB or the other successful bidder of certain unexpired leases and

subleases that have been identified as Assumed Contracts upon the closing of the

transactions contemplated under the Greeley FAB APA.

       39.    Pursuant to the Greeley FAB APA, the Debtor is responsible for payment of

all cure amounts required to be paid to the counterparties to the Assumed Contracts

assumed and assigned (each a “Counterparty” and collectively, the “Counterparties”)

under § 365(b)(1).

                                             21
 Case 20-20111      Doc 131    Filed 05/20/20 Entered 05/20/20 12:49:16        Desc Main
                               Document      Page 22 of 29



       40.    The Assumed Contracts are those contracts or leases that are to be assumed

by the Debtor and assigned to Greeley FAB or the other successful bidder as part of the

sale transaction under the Greeley FAB APA. The Debtor further requests that the Sale

Order provide that the Assumed Contracts will be assigned to, and remain in full force and

effect for the benefit of, Greeley FAB or the other successful bidder, notwithstanding any

provisions in the Assumed Contracts, including those described in §§ 365(b)(2) and (f)(1)

and (3), that prohibit such assignment.

       41.    Debtor is aware that Greeley FAB is seeking to assume the following

executory contracts (and may designate others as well) and the Debtor believes the cure

amount for each such contract is as set forth:

                     i. that certain Shared Services Agreement (Wastewater) dated as of
                        January 4, 2016, by and between Swift Beef Company and the
                        Debtor – cure amount - $33,616.19 ;

                     ii. that certain Shared Services Agreement (Steam) dated as of
                         January 4, 2016, by and between Swift Beef Company and the
                         Debtor – cure amount - $100,176.39 ; and

                    iii. that certain Shared Services Agreement (Blood) dated as of
                         January 4, 2016, by and between Swift Beef Company and the
                         Debtor – cure amount - $ 0

(collectively the “Initial Assumed Contracts”).


       42.    Pursuant to the Bidding Procedures Motion, the Debtor proposes that a list

(or lists) of Assumed Contracts, if any, in addition to Initial Assumed Contracts be served

on all counterparties to such contracts and leases no later than two (2) business days after

entry of the Bidding Procedures Order. The parties to the Initial Assumed Contracts are

being served a copy of this Motion and the Notice filed contemporaneously herewith.
                                             22
 Case 20-20111      Doc 131    Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                               Document      Page 23 of 29



       43.    Section 365(f) of the Bankruptcy Code provides, in pertinent part, that:

       The trustee may assign an executory contract or unexpired lease of the debtor
       only if –

              (A) the trustee assumes such contract or lease in accordance with
              the provisions of this section; and

              (B) adequate assurance of future performance by the assignee of
              such contract or lease is provided, whether or not there has been a
              default in such contract or lease.

11 U.S.C. § 365(f)(2). Under § 365(a), a debtor “subject to the court’s approval, may

assume or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C.

§ 365(a). Section 365(b)(1), in turn, codifies the requirements for assuming an unexpired

lease or executory contract of a debtor, providing that:

       (b)(1) If there has been a default in an executory contract or unexpired lease
       of the debtor, the trustee may not assume such contract or lease unless, at the
       time of assumption of such contract or lease, the trustee --

              (A) cures, or provides adequate assurance that the trustee will
              promptly cure, such default;

              (B) compensates, or provides adequate assurance that the trustee will
              promptly compensate, a party other than the debtor to such contract
              or lease, for any actual pecuniary loss to such party resulting from
              such default; and

              (C) provides adequate assurance of future performance under such
              contract or lease.

11 U.S.C. § 365(b)(1).

       44.    Although § 365 does not set forth standards for courts to apply in determining

whether to approve a debtor in possession’s decision to assume an executory contract,

courts have consistently applied a “business judgment” test when reviewing such a

decision. See, e.g., Group of Institutional Investors v. Chicago, Milwaukee, St. Paul &

                                             23
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                                Document      Page 24 of 29



Pacific Railroad Co., 318 U.S. 523, 550 (1953); Matter of Talco, Inc., 558 F.2d 1369, 1173

(10th Cir. 1977); In re J.H. Land & Cattle Co., Inc., 8 B.R. 237, 238 (Bankr. W.D. Okla.

1981); In re Crescent Oil Co., Inc., 2010 WL 2721878, 3 (Bankr. D. Kan. 2010); see also

Nat’l Labor Relations Bd. v. Bildisco and Bildisco (In re Bildisco), 682 F.2d 72, 79 (3rd

Cir. 1982) (stating that “the usual test for rejection of an executory contract is simply

whether rejection would benefit the estate, the ‘business judgment’ test”). The business

judgment standard mandates that a court approve a debtor’s business decision unless the

decision is the product of “bad faith, whim or caprice.” Lubrizon Enters v. Richmond Metal

Finishes, 756 F.2d 1043, 1047 (4th Cir. 1980).

       45.    A debtor satisfies the “business judgment” test when it determines, in good

faith, that assumption of an executory contract will benefit the estate and the unsecured

creditors. In re FCX, Inc., 60 B.R. 405, 411 (Bankr. E.D.N.Y. 1986). The potential

assumption and assignment of the Assumed Contracts, set forth in the Greeley FAB APA,

will be a necessary part of the deal that Debtor has struck with Greeley FAB or other

successful bidder and, as stated above, will benefit the estate of Debtor.

       46.    As set forth above, with respect to Initial Assumed Contracts and any other

Assumed Contracts to be potentially assumed and assigned pursuant to the Agreement, the

Debtor has as it relates to those or will send notices to all Counterparties in connection with

the Court’s approval of the Bidding Procedures, thereby notifying such Counterparties of

the potential assumption by the Debtor and assignment to Greeley FAB or the successful

bidder of the Assets at the Sale Hearing (the “Cure Notices”). The Cure Notices for any

other Assumed Contracts shall set forth the “cure” amounts owing on each of the Assumed

                                              24
 Case 20-20111       Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                                 Document      Page 25 of 29



Contracts, according to Debtor’s books and records and, in accordance with the provisions

set forth in the Bidding Procedures, and as it relates to Initial Assumed Contracts the

amounts set forth above as cure amounts as the amounts required to be paid pursuant to §

365(b)(1) (the “Cure Amounts”). As it relates to the Initial Assumed Contracts, objections

to Cure Amounts or adequate assurance of future performance shall be filed on or before

the deadline for objections to this Motion. As it relates to other Assumed Contracts, the

Bidding Procedures Motion proposes that objections, if any, to either the Cure Amounts or

the assumption or assignment of other Assumed Contracts to Greeley FAB or adequate

assurance of future performance be filed on or before a date to be set by the Court.

Objections to the adequate assurance of future performance of a successful bidder (other

than Greeley FAB), may be raised as set forth by the date set by the Court.

       47.    Counterparties to other Assumed Contracts will have a sufficient opportunity

to file an objection to the proposed Cure Amounts set forth in the Cure Notices. To the

extent no objection is filed regarding a particular Cure Amount, such Cure Amount shall

be binding on the applicable contract or lease Counterparty. The payment of the Cure

Amounts specified herein as it relates to Initial Assumed Contracts or in the Cure Notices

as it relates to other Assumed Contracts (or a different amount either agreed to by the

Debtor, or resolved by the Court as a result of a timely-filed objection filed by a contract

or lease counterparty) will be in full and final satisfaction of all obligations to cure defaults

and compensate the counterparties for any pecuniary losses under such contracts or leases

pursuant to § 365(b)(1), unless the Debtor determines (with the consent of Greeley FAB or

successful bidder) that a particular lease or contract is not truly executory, and does not

                                               25
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16       Desc Main
                                Document      Page 26 of 29



need to be cured to transfer the lease or contract to the successful bidder or Greeley FAB.

       48.    Cure Amounts disputed by any Counterparty will either be considered by the

Court either at the Sale Hearing or at some later date as may be scheduled by the Court to

determine contested objections regarding Cure Amounts, that have not been resolved in

advance or at the Sale Hearing. With respect to payment of Cure Amounts, the Debtor

shall bear and pay the entire amount of such cure costs.

       49.    Greeley FAB or other successful bidder is responsible for providing evidence

of “adequate assurances of future performance” to the extent required in connection with

the assumption and assignment of Assumed Contracts.           The meaning of “adequate

assurance of future performance” for the purpose of the assumption of executory contracts

and unexpired leases pursuant to § 365 depends on the facts and circumstances of each

case, but should be given “practical, pragmatic construction.” See Carlisle Homes, Inc. v.

Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J. 1989); see also In re

Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (adequate assurance of future

performance does not mean an absolute assurance that debtor will thrive and pay rent); see

also In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985). If

necessary, Greeley FAB or the other successful bidder shall provide evidence of its ability

to provide adequate assurances to Counterparties to the Assumed Contracts at the Sale

Hearing. Moreover, any successful bidder will be required to provide evidence that the

bidder can provide adequate assurance of future performance with respect to Assumed

Contracts at the time it submits its bid.

                                            Notice

                                             26
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16         Desc Main
                                Document      Page 27 of 29



       50.    A copy of this Sale Motion and notice of an opportunity to object will be

provided to all parties on the Limited Service List previously approved by the Court,

consisting of: (1) the Debtor’s prepetition secured creditors; (2) the Debtor’s top twenty

(20) unsecured creditors; (3) all priority creditors; (4) utility providers; (5) any committee

appointed under § 1102; (6) any counsel to the committee appointed under § 1102; (7) the

Office of the United States Trustee; (8) counterparties to the Initial Assumed Contracts; (9)

any party against whom relief is sought by the particular intended action; and, (9) those

who have formally appeared and requested notice. See Order Granting Ex Parte Motion to

Limit Notice, Dkt. No. 11. In addition, notice of this Sale Motion and an opportunity to

object will be provided to all parties on the Debtor’s creditor matrix.          The Debtor

respectfully submits that such notice is sufficient, and requests that the Court find that no

further notice of the relief requested herein is required.

       51.    The Debtor requests, pursuant to Bankruptcy Rules 6004(h) and 6006(d), that

the order approving this Sale Motion become effective immediately upon its entry.




                                              27
 Case 20-20111      Doc 131     Filed 05/20/20 Entered 05/20/20 12:49:16          Desc Main
                                Document      Page 28 of 29



                                         Conclusion

       52.    The Debtor’s proposed sale of its Assets as described in this Sale Motion is

supported by sound business reasons, as set forth herein. The proposed sale is proper,

necessary and serves the best interests of the Debtor, its estate and creditors, and all parties

in interests. The Debtor thus requests that the Court approve the proposed Sale of its Assets

free and clear of all interests, liens, claims, and encumbrances, as requested, to Greeley

FAB or other Successful Bidder.

       WHEREFORE, the Debtor respectfully requests that this Court grant this Sale

Motion by entering the attached proposed order: (i) approving the Greeley FAB APA and

authorizing the sale of the Debtor’s Assets to Greeley FAB or other successful bidder; (ii)

authorizing the sale of the Assets free and clear of all liens, claims, rights, encumbrances

and other interests; (iii) authorizing the assumption and assignment of Assumed Contracts

identified in the Greeley FAB APA; (iv) approving the form and manner of notice of this

Sale Motion, and of the proposed sale and the assumption and assignment of Assumed

Contracts identified in the Greeley FAB APA and establishing Cure Amounts therefore;

and, (v) granting such other and further relief as is just and proper.

 Dated: May 20, 2020
                                                Respectfully submitted,

                                                MARKUS WILLIAMS YOUNG AND
                                                HUNSICKER LLC

                                                By: /s/ Bradley T. Hunsicker
                                                Bradley T. Hunsicker (WY Bar No 7-4579)
                                                2120 Carey Avenue, Suite 101
                                                Cheyenne, WY 82001
                                                Telephone: 307-778-8178

                                              28
Case 20-20111   Doc 131   Filed 05/20/20 Entered 05/20/20 12:49:16   Desc Main
                          Document      Page 29 of 29



                                      Facsimile: 303-830-0809
                                      Email: bhunsicker@markuswilliams.com

                                      Counsel for the Debtor and Debtor-in-
                                      Possession Mountain States Rosen, LLC




                                     29
